DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (U.S. Patent 10,866,226).

Regarding claims 1 and 8, Smith discloses (Figs. 1-7) a trace gas detection system (col. 1, lines 26-31; col. 8, lines 7-10), comprising:
a first unmanned aerial vehicle (UAV) 40 (col. 7, lines 38-40) including a first sensor package (col. 7, lines 58-59) having a first environmental parameter sensor for detecting current temperature (col. 3, lines 62-65), current relative humidity (col. 3, lines 62-65) and current barometric pressure (col. 5, lines 37-39) and a first gas sensor (col. 8, lines 7-13) for detecting in real time presence of at least one gas to be monitored by the trace gas detection system (i.e. the concentration: col. 8, lines 7-13); and
a second UAV 40 (col. 7, lines 38-40) including a second sensor package having a second ambient environmental parameter sensor (col. 7, lines 58-59) for detecting current temperature, (col. 3, lines 62-65), current relative humidity (col. 3, lines 62-65) and current barometric pressure (col. 5, lines 37-39) and a second gas sensor (col. 8, lines 7-13) for detecting in real time the presence of said at the least one gas to be monitored by the trace gas detection system (i.e. the concentration: col. 8, lines 7-13) whereby gas detection is simultaneously provided at two points within an area being monitored by said trace gas detection system (since there are two or more drones, each carrying a sensor package: see Fig. 6; col. 7, lines 38-40).
The apparatus of Smith, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 8, and further discloses:
flying a first unmanned aerial vehicle (UAV) 40 with a first sensor package (col. 7, lines 58-59) on a first flight profile through said area (as shown in Fig. 6; col. 7, lines 47-57);
simultaneously flying a second UAV 40 with a second sensor package (col. 7, lines 58-59) on a second flight profile through said area (as shown in Fig. 6; col. 7, lines 47-57);
monitoring current location of said first UAV by a first GPS locator (as shown in Fig. 6; col. 6, lines 52-55) and monitoring current location of said second UAV by a second GPS locator (as shown in Fig. 6; col. 6, lines 52-55); and
simultaneously detecting presence of at least one gas of interest with said first sensor package and said second sensor package (col. 8, lines 58-61).
Regarding claim 4, Smith discloses (Figs. 1-7) first gas sensor and said second gas sensor are configured to detect the presence of carbon dioxide and carbon monoxide (col. 3, lines 29-30).

Regarding claim 5, Smith discloses (Figs. 1-7) said first UAV includes a first GPS locator (col. 6, lines 52-55) device providing real time location coordinates for said first UAV 40 (as shown in Fig. 6; col. 6, lines 52-55) and said second UAV includes a second GPS locator device (col. 6, lines 52-55) providing real time location coordinates for said second UAV 40 (as shown in Fig. 6; col. 6, lines 52-55).

Regarding claim 6, Smith discloses (Figs. 1-7) said first gas sensor and said second gas sensor are further configured to detect a volatile organic compound (VOC) – (col. 8, lines 22-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent 10,866,226) in view of Verbeck (U.S. Pub. 2018/0284088).

Regarding claims 2 and 3, Smith is applied as above, but does not disclose said first gas sensor and said second gas sensor are configured to detect the presence of at least two of methane, propane and butane; and said first gas sensor and said second gas sensor are configured to detect the presence of methane, propane and butane.
Verbeck discloses said first gas sensor 220 [0064] and said second gas sensor 220 are configured to detect the presence of at least two of methane, propane and butane (see par. [0064]: one or more of the gasses listed therein, including methane, propane and butane); and said first gas sensor 220 and said second gas sensor 220 are configured to detect the presence of methane, propane and butane (see par. [0064]: one or more of the gasses listed therein, including methane, propane and butane).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith’s device so that said first gas sensor and said second gas sensor are configured to detect the presence of at least two of methane, propane and butane; and said first gas sensor and said second gas sensor are configured to detect the presence of methane, propane and butane, as taught by Verbeck.
Such a modification would expand the detection capabilities of the UAVs.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent 10,866,226) in view of Levien et al. (U.S. Pub. 2014/0166816) and further in view of McNulty et al. (U.S. Pub. 2020/0064319).

Regarding claim 7, Smith is applied as above, but does not disclose a ground station including a third sensor package having a third ambient environmental parameter sensor for detecting current temperature, current relative humidity and current barometric pressure.
Levien discloses (Figs. 1-6B) a ground station 306 (see pars. [0035] and [0061]) including a third sensor package 656 [0061] having a third ambient environmental parameter sensor 656 (see pars. [0044] and [0064]) for detecting current temperature [0044], current relative humidity [0044] and current barometric pressure [0044] – (i.e. the sensor 656 may be the sensor/sensors referred to in the discussion of sensor 418: [0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith’s device to include a ground station including a third sensor package having a third ambient environmental parameter sensor for detecting current temperature, current relative humidity and current barometric pressure, as taught by Levien.
Such a modification would give further data about the environment and distribution of the gas/analyte of interest.
Smith also does not disclose a third gas sensor for detecting in real time the presence of said at least one gas to be monitored by the trace gas detection system whereby gas detection is simultaneously provided at three points within an area being monitored by said trace gas detection system.
McNulty discloses a third gas sensor (see par. [0050] – in base/ground installation: [0021], Fig. 1) for detecting in real time the presence of said at least one gas to be monitored by the trace gas detection system [0050] whereby gas detection is simultaneously provided at three points within an area being monitored by said trace gas detection system (per the combination with Smith and Levien, see above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith’s device to include a third gas sensor for detecting in real time the presence of said at least one gas to be monitored by the trace gas detection system whereby gas detection is simultaneously provided at three points within an area being monitored by said trace gas detection system, as taught by McNulty.
Such a modification would give further data about the environment and distribution of the gas/analyte of interest.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent 10,866,226) in view of Leclerc et al. (U.S. Pub. 2016/0084989).

Regarding claims 9 and 10, Smith is applied as above, and further discloses providing said first profile through said area (as shown in Figs. 6; col. 7, lines 47-57; col. 8, lines 58-65) and providing said second profile along a different path through said area (as shown in Figs. 6; col. 7, lines 47-57; col. 8, lines 58-65).
Smith does not disclose providing said first profile along a first axis (emphasis added) through said area and providing said second profile along a second axis (emphasis added) through said area; and said first axis is vertical and said second axis is horizontal.
Leclerc discloses providing said first profile along a first axis through said area (i.e. “the flight path of the airborne platform 14 may be vertical, horizontal, along a slanted path, or any other suitable alternative,” see par. [0115]) and providing said second profile along a second, different axis through said area [0115] (second UAV when taken in combination with the teachings of Smith); and said first axis is vertical and said second axis is horizontal [0115].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith’s method to include providing said first profile along a first axis through said area and providing said second profile along a second, different axis through said area; and said first axis is vertical and said second axis is horizontal, as taught by Leclerc.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Regarding claim 11, Smith discloses (Figs. 1-7) detecting current ambient temperature(col. 3, lines 62-65), relative humidity (col. 3, lines 62-65) and barometric pressure (col. 5, lines 37-39) by operation of a first ambient parameter sensor on said first UAV 40 (col. 7, lines 58-59) and a second ambient parameter sensor on said second UAV 40 (i.e. each UAV has a sensor package: col. 7, lines 58-59).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent 10,866,226) in view of Leclerc et al. (U.S. Pub. 2016/0084989), and further in view of in view of Levien et al. (U.S. Pub. 2014/0166816).

Regarding claim 12, Smith’s modified method is applied as above, but does not disclose locating a ground station with a third sensor package within said area.
Levien discloses (Figs. 1-6B) locating a ground station 306 (see pars. [0035] and [0061]) with a third sensor package 656 [0061] within said area (as shown in Fig. 3B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith’s method to include locating a ground station with a third sensor package within said area, as taught by Levien.
Such a modification would give further data about the environment and distribution of the gas/analyte of interest.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent 10,866,226) in view of Leclerc et al. (U.S. Pub. 2016/0084989), further in view of in view of Levien et al. (U.S. Pub. 2014/0166816), and further in view of McNulty et al. (U.S. Pub. 2020/0064319).
Regarding claim 13, Smith’s modified method is applied as above, and further discloses simultaneously detecting the presence of the at least one gas of interest with said first sensor package and said second sensor package (col. 8, lines 58-61).
Smith does not disclose a third sensor package whereby gas detection is simultaneously provided at three different locations within said area.
McNulty discloses a third sensor package (see par. [0050] – in base/ground installation: [0021], Fig. 1) whereby gas detection [0050] is simultaneously provided at three different locations within said area (per the combination with Smith and Levien, see above)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith’s method to include a third sensor package whereby gas detection is simultaneously provided at three different locations within said area, as taught by McNulty.
Such a modification would give further data about the environment and distribution of the gas/analyte of interest.

Regarding claim 14, Smith’s modified method is applied as above, but does not disclose detecting current ambient temperature, relative humidity and barometric pressure by operation of a third ambient parameter sensor on said ground station.
Levien discloses (Figs. 1-6B) detecting current ambient temperature [0044], relative humidity [0044] and barometric pressure [0044] by operation of a third ambient parameter sensor 656 on said ground station 306 (i.e. the sensor 656 may be the sensor/sensors referred to in the discussion of sensor 418: [0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith’s method to include detecting current ambient temperature, relative humidity and barometric pressure by operation of a third ambient parameter sensor on said ground station, as taught by Levien.
Such a modification would give further data about the environment of the gas/analyte of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852